                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                  Case No. 19-mc-50473
                                                   Honorable Laurie J. Michelson
v.

LOLITA VENCHELLE CHAPMAN,

       Defendant,

and

STATE OF MICHIGAN
DEPARTMENT OF TREASURY

      Garnishee.


           ORDER ON APPLICATION FOR WRIT OF GARNISHMENT [1]


       In the underlying criminal action, Lolita Chapman pled guilty, pursuant to a Rule 11 Plea

Agreement, to one count of conspiracy to commit bank robbery in violation of 18 U.S.C. § 371.

On July 17, 2018, she was sentenced to 37 months imprisonment and ordered to pay $47,635 in

restitution to a number of banks – jointly and severally with several co-conspirators. Prior to her

release from prison, and “In an attempt to secure payment of the outstanding restitution

obligation, the United States obtained a writ of garnishment for the defendant’s future State of

Michigan income tax refunds.” (ECF No. 5, PageID.26).

       Chapman then filed a Request for Hearing for the following reason: “I am in the financial

responsibility program which I am paying restitution and my restitution is supposed to be split

between my co-defendants.” (ECF No. 4, PageID.19.) She also claimed the following asset
exemptions: wearing apparel and school books, fuel, provisions, furniture and personal affects,

and undelivered mail. (Id.)

       The Court held a telephonic hearing on May 30, 2019. It heard from the parties and

explained to Chapman the scope and effect of the writ of garnishment. For the reasons stated

more fully on the record during the hearing, the relief requested by Lolita Chapman is DENIED.

The Garnishee shall withhold income tax refunds and/or lottery winnings that may become due

and payable to Chapman and remit those funds to the Clerk of the Court for application against

the judgment in case number 2:16CR20204-04. This should not impact Chapman’s ability to

continue with the RDAP program.

       IT IS SO ORDERED.

                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE


Date: June 17, 2019


                                     CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, June 17, 2019, using the Electronic Court Filing system and/or
first-class U.S. mail.


                                             s/William Barkholz
                                             Case Manager




                                                2
